Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9 and 20) in the reply filed on 9/1/21 is acknowledged.

Claim Objections
Claims 1-9 are objected to because of the following informalities: in claim 1, “a cover plate comprising cover plate body” should be “a cover plate comprising a cover plate body”. In claim 7, “the grid structure welded” should be “the grid structure is welded”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5575147 (Nikkanen).
Regarding claim 1, Nikkanen teaches a thrust reverser door comprising: a backskin comprising an interior surface and an exterior loft surface (Fig 2; thrust .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5575147 (Nikkanen) in view of US 3481427 (Dobbs).
Regarding claim 1-2, Nikkanen teaches a thrust reverser door comprising: a backskin comprising an interior surface and an exterior loft surface (Fig 2; thrust reverser door 36 with backskin 64 having an interior surface facing inwardly and an exterior surface facing outwardly); a cover plate comprising cover plate body have a first side and a second side opposite the first side (cover plate 62 having first side facing inwardly and second side facing outwardly); and a grid structure mounted to the second side of the cover plate body and the interior surface of the backskin (grid structure 66 
However, even if Nikkanen was not construed as teaching a grid structure mounted to the second side of the cover plate body and the interior surface of the backskin, Dobbs teaches an acoustical panel comprising a grid structure mounted to the second side of the cover plate body and the interior surface of the backskin, wherein the grid structure has an orthogrid configuration (col 3 ll. 26-52, Fig 3; grid structure 48, 62 mounted to second side of cover plate body 46 and interior surface of backskin 50; grid 48, 62 forms a rectangular/square orthogrid configuration). It would have been obvious to one of ordinary skill in the art at the time of filing to make the grid structure of Nikkannen mounted to the second side of the cover plate body and the interior surface of the backskin and formed as an orthogrid configuration in order to provide optimum sound absorbing efficiency, as taught by Dobbs (col 2 ll. 1-37). It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the grid structure mounted to the second side of the cover plate body and the interior surface of the backskin and formed as an orthogrid configuration yields predictable results.
Regarding claim 4-5, 9, Nikkanen in view of Dobbs teaches the grid structure is formed on the second side of the cover plate body and wherein the grid structure has a first grid side in contact with the second side of the cover plate body and a second grid side opposite the first grid side, the second grid side of the grid structure having a shape conforming to a corresponding shape of the interior surface of the backskin (in Nikkanen .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5575147 (Nikkanen) in view of US 3481427 (Dobbs), and further in view of US 2017/0022903 (Nesbitt).
Regarding claim 3, Nikkanen in view of Dobbs is silent as to the grid structure having an isogrid configuration. However, Nesbitt teaches that sound attenuating structures may comprise many different shapes, including an isogrid configuration as a substitute for a rectangular/orthogrid configuration (Fig 4D-4G, para 29). It would have been obvious to one of ordinary skill in the art at the time of filing to substitute an isogrid configuration in for the orthogrid configuration of Nikkanen in view of Dobbs, as taught by Nesbitt. It is further noted that a simple substitution of one known element (in this case, an isogrid configuration) for another (in this case, an orthogrid configuration) to obtain predictable results (in this case, sound attenuation) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.

Claim 1-2, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5575147 (Nikkanen) in view of US 2019/0061276 (Gurney) and US 2017/0022903 (Nesbitt).
Regarding claim 1-2, Nikkanen teaches a thrust reverser door comprising: a backskin comprising an interior surface and an exterior loft surface (Fig 2; thrust reverser door 36 with backskin 64 having an interior surface facing inwardly and an exterior surface facing outwardly); a cover plate comprising cover plate body have a first side and a second side opposite the first side (cover plate 62 having first side facing inwardly and second side facing outwardly); and a grid structure mounted to the second 
However, even if Nikkanen was not construed as teaching a grid structure mounted to the second side of the cover plate body and the interior surface of the backskin, Gurney teaches an acoustical panel comprising a grid structure mounted to the second side of the cover plate body and the interior surface of the backskin, wherein the grid structure has an orthogrid configuration (Fig 1-4, para 44; grid structure/core 26 is connected/mounts to both the cover plate body and backskin 22 and 24). Nesbitt teaches that sound attenuating structures may comprise many different shapes, including an orthogrid configuration (Fig 4F-4G, para 29; rectangular arrangement is an orthogrid). It would have been obvious to one of ordinary skill in the art at the time of filing to make the grid structure of Nikkannen mounted to the second side of the cover plate body and the interior surface of the backskin and formed as an orthogrid configuration in order to provide optimum sound absorbing efficiency, as taught by Gurney and Nesbitt. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the grid structure mounted to the second side of the cover plate body and the interior surface of the backskin and formed as an orthogrid configuration yields predictable results.
Regarding claim 4, 6-7, Nikkanen in view of Gurney and Nesbitt teaches the grid structure is formed on the second side of the cover plate body and wherein the grid structure has a first grid side in contact with the second side of the cover plate body and 
Regarding claim 5, Nikkanen in view of Gurney and Nesbitt teaches the grid structure is formed on the interior surface of the backskin and wherein the grid structure has a first grid side in contact with the interior surface of the backskin and a second grid side opposite the first grid side, the second grid side of the grid structure having a shape conforming to a corresponding shape of the second side of the cover plate body (in Nikkanen in view of Gurney and Nesbitt, the grid structure is attached to, and formed integrally with, both the second side of the cover plate body and the interior surface of the backskin; thus, the grid structure is formed on and in contact with the interior surface of the backskin and conforms to the shape of the second side of the cover plate body as shown in Fig 2 of Nikkanen; the second grid side is the side contacting cover plate body 62 and the first grid side is the side contacting backskin 64).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5575147 (Nikkanen) in view of US 2019/0061276 (Gurney) and US 2017/0022903 (Nesbitt) as applied to claim 5, and further in view of US 8763753 (Kray).
Regarding claim 8, Nikkanen in view of Gurney and Nesbitt is silent as to the cover plate is fastened to the backskin with a plurality of fasteners. However, it was well known in the art to couple the cover plate and the backskin of an acoustic panel using a plurality of fasteners, as taught by Kray (Fig 1-2; col 1 l. 54-67; fasteners 200 couple the cover plate and backskin 104, 106). It would have been obvious to one of ordinary skill in the art at the time of filing to make the cover plate fastened to the backskin with a .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0121078 (Marche) in view of US 2019/0061276 (Gurney) and US 2017/0022903 (Nesbitt).
Regarding claim 20, Marche teaches an aircraft engine (see abstract, Fig 1A, 1B) comprising a nacelle (para 35-36; nacelle 1) and a thrust reverser (2) forming a portion of the nacelle, the thrust reverser comprising at least one thrust reverser door pivotably mounted to the nacelle and configured to pivot between a stowed position and a deployed position (thrust reverser doors 10 pivot between stowed position in Fig 1A to deployed position in Fig 1B; para 37); the at least one thrust reverser door comprising: a backskin comprising an interior surface and an exterior loft surface, the exterior loft surface of the backskin configured to form a portion of an outer surface of the nacelle with the thrust reverser door in the stowed position (Fig 4A-4D; backskin is the outer wall of door 10, which has an interior surface and an exterior loft surface, the exterior loft surface of the backskin configured to form a portion of an outer surface of the nacelle with the thrust reverser door in the stowed position as shown in Fig 1A, 4A); a cover plate comprising a cover plate body having a first side and a second side opposite 
Marche is silent as to the engine being a gas turbine engine, the cover plate further comprising a grid structure having an orthogrid configuration, the grid structure extending from the second side of the cover plate body, the grid structure welded to the interior surface of the backskin. However, it was well known in the art that aircraft engines may be gas turbines, and that blocker doors may comprise acoustic panels having a backskin with an interior surface and exterior loft surface, a cover plate having a cover plate body having a first side and a second side, and a grid structure extending from the second side of the cover plate body, as taught by Nesbitt (para 1, 63; Fig 4F, 4G; cover plate body 140 has first side and a second side; backskin 170 has interior surface and exterior surface; grid structure/core 150 is connected/mounts to both the cover plate body and backskin) and Gurney teaches that thrust reverser blocker doors may comprise sound attenuating structure and the grid structure is welded to the interior surface of the backskin (para 41-44 of Gurney; grid structure/core 26 is welded to interior surfaces of first skin and second skin). Nesbitt further teaches that sound attenuating structures may comprise many different shapes, including an orthogrid configuration (Fig 4F-4G, para 29; rectangular arrangement is an orthogrid). It would have been obvious to one of ordinary skill in the art at the time of filing to make the aircraft engine of Marche a gas turbine engine, the backskin with an interior surface and exterior loft surface, the cover plate having a cover plate body having a first side and a second side and the cover plate further comprising a grid structure having an orthogrid configuration, the grid structure extending from the second side of the cover plate body, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741